EXHIBIT 10.22

 

July 18, 2013

 

Vanessa Soman

 

VIA EMAIL

 

Dear Vanessa,

 

We are pleased to extend to you an offer of employment with TheStreet, Inc. (the
“Company” or “TheStreet”) as described below:

 

1.POSITION: You will serve full time at TheStreet with the title of General
Council. You will perform such duties, functions and responsibilities as are
generally incident to such position, reporting to and subject to the direction
of the Chief Financial Officer or his or her designee.

 

2.TERM: You will commence employment on August 12, 2013 and your employment
shall continue until terminated by either you or the Company.

 

3.AT WILL STATUS: Your employment with TheStreet is “at will.” This means that
either you or TheStreet may terminate your employment at any time, with or
without notice, and with or without cause. Your status as an “at will” employee
cannot be changed or retracted, either orally or in writing, by any policy or
conduct, unless you receive a document expressly stating that your employment is
no longer at-will, which is signed both by you and the Company’s Chief Executive
Officer.

 

4.COMPENSATION: We will compensate you as an exempt employee at the rate of
$6,875.00 semi-monthly, which is $165,000 on an annualized basis. Payments are
made on the 15th and last day of each month (or the preceding business day if
the regular payday falls on a weekend or holiday) and will be subject to
applicable withholding and taxes.

 

5.BONUS: In addition to your base salary, you are eligible to receive a bonus
for 2013 of up to 20% of the base salary you receive during 2013, as determined
by the Company in its sole discretion, which determination may be based on both
your individual performance and the performance of the Company. Bonuses will be
calculated quarterly. Target bonuses for each calendar quarter will be 22.5% of
the annual target bonus, with the remaining 10% of the annual target bonus to be
based upon the full year. Any bonus amount determined by the Company to be
payable shall be paid not later than 30 days following the end of the quarter,
with respect to the second and third quarter bonus amounts and not later than 60
days following the end of the year, with respect to the fourth quarter and full
year bonus amounts, provided that you must remain a full-time employee of the
Company through the payment date in order to receive the payment.

 

6.BENEFITS: You will be eligible to participate in any employment benefits plans
provided by TheStreet, subject to the terms, conditions and eligibility
requirements of any relevant benefits plan documents. At present, these benefits
include, but are not limited to, group medical, dental and vision plans, 100%
company paid coverage under the Company’s comprehensive Life Insurance,
Short-Term and Long-Term Disability Plans subject to applicable waiting periods
and three weeks of paid vacation annually (prorated for any partial year
schedule). You will also have the opportunity to participate in TheStreet’s
401(k) Savings Plan which currently has a 6% employer match, Flexible Spending
Account Plans and Transit, subject to the terms, conditions and eligibility
requirements of such plans. TheStreet

 



reserves the right to amend or terminate any of its benefit programs at any time
with or without notice in its sole discretion.

 

7.EQUITY COMPENSATION: On your first day of employment (the “Start Date”) you
will be granted 10,000 shares of common stock of the Company (the “Option”),
under the terms of the Company’s 2007 Performance Incentive Plan, as amended
(the “Plan”). The Option will vest and become exercisable at the rate of
twenty-five percent of the shares subject to the Option on the first anniversary
of the Start Date and 1/36 of the remaining seventy-five percent of the shares
subject to the Option in monthly increments over the next 36 months thereafter
on the anniversary of the Start Date (or the last day of the month, if
necessary). The per share exercise price for the Option will be the closing
price of TheStreet common stock on the NASDAQ Stock Market on the grant date.
Details regarding this grant, including any terms and conditions will be set
forth in a separate grant agreement.

 

8.POLICIES: As an employee, you will be required to comply fully with the
provisions of the Company’s Investment policy, Code of Business Conduct and
Ethics, Compliance Manual and other compliance policies and procedures relevant
to your position with the Company (the “Employment Materials”). Compliance is a
condition of employment at TheStreet and you will be required to sign forms
confirming that you will abide by the requirements of these policies and
procedures. These materials, however, will not change your at-will employment
status and are merely meant to provide additional information relating to your
job.

 

Vanessa, this letter and the Employment Materials contain all of the terms of
your employment with the TheStreet and supersede any prior understandings or
agreements, whether written or oral, between you and Company. This letter
agreement may not be amended or modified except by an express written agreement
signed by you and TheStreet’s Vice President of Human Resources (except that no
amendment may change the at will nature of the employment unless in accordance
with Paragraph 3). The terms of this letter and the resolution of any disputes
hereunder shall be governed by New York law, without reference to principles of
choice of law.

 

We hope that you find the foregoing terms acceptable. We are delighted to have
you join TheStreet and look forward to a mutually beneficial working
relationship. If you have any questions, please do not hesitate to contact me at
212-321-5119.

 

Sincerely, ACCEPTED AND AGREED

 

s/s John Ferrara   s/s Vanessa Soman   John Ferrara Vanessa Soman  

Chief Financial Officer  

 